320 S.W.3d 218 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Steven L. WILKERSON, Defendant/Appellant.
No. ED 93689.
Missouri Court of Appeals, Eastern District, Division Three.
September 7, 2010.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Respondent.
Craig A. Johnston, Columbia, MO, for Appellant.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Steven L. Wilkerson (Appellant) appeals from the trial court's judgment convicting him of second-degree domestic assault and felonious restraint. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying Appellant's motion for judgment of acquittal because there was sufficient evidence from which reasonable persons could have found him guilty of the charged offense. State v. Edwards, 280 S.W.3d 184, 189 (Mo.App. E.D.2009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).